Citation Nr: 1043771	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-21 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right shoulder to include bursitis and arthritis.

2.  Entitlement to service connection for a disability of the 
left knee.

3.  Entitlement to service connection for a disability of the 
left ankle.  


(Appellate consideration of the issues concerning entitlement to 
service connection for asthma and migraine headaches is the 
subject of a separate action issued by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from November 1984 to October 
1986, and from December 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  


REMAND

The appellant has come to the VA asking that service connection 
be granted for a right shoulder disorder, a left knee disorder, 
and a left ankle disorder.  With respect to the left knee and 
ankle disabilities, she maintains that she first experienced 
problems with the joints shortly after she enlisted.  She has 
stated, through her testimony before the Board, that all during 
her first enlistment, and then when she returned to active duty 
during Operation Desert Shield/Storm that she suffered from 
symptoms and manifestations indicative of an underlying chronic 
disability of the knee and ankle.  She has further stated that 
since leaving active duty in 1991, she has continued to 
experience pain, discomfort, weakness, and instability of both 
joints that she believes is related to the symptoms she 
experienced while on active duty.

Concerning her right shoulder disorder, the appellant has stated 
that during her first period of service, she experienced bursitis 
of the right shoulder that caused her pain and discomfort.  
During her duties as a military policewoman, she testified that 
the pain did not abate but instead remained during her whole 
tour-of-duty.  She has also testified that when she returned to 
active duty, she continued to suffer from pain and stiffness in 
the right shoulder - symptoms that she continues to suffer 
therefrom.  

A review of the claims folder indicates that, regrettably, 
additional development is required.  The VA has a duty to assist 
the appellant in the development of his or her claim.  Such a 
duty includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim, as defined by law.  The case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required when 
(1) there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Here, there is evidence that the appellant may 
have suffered from some type of ankle, shoulder, and knee 
condition while in service, that she now has disabilities of 
these joints, and that, per the appellant (Davidson v. Shinseki, 
581 F. 3d 1313 (Fed. Cir. 2009)), the current conditions are 
etiologically linked to service, to include by continuity of 
symptomatology.

A further review of the claims folder indicates that a VA medical 
doctor or expert has not provided any comments on the assertions 
made by the appellant.  Based upon the evidentiary record in the 
instant case (or the lack thereof), and in light of the 
applicable provisions of the Veterans Claims Assistance Act of 
2000, Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. 
Brown, 7 Vet. App. 36 (1994), and, most specifically, Barr v. 
Nicholson, 21 Vet. App. 303 (2007), it is the Board's opinion 
that VA medical opinions should be obtained and included in the 
claims folder prior to the Board issuing a determination on the 
merits of the appellant's claim.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The RO/AMC should afford the appellant an 
examination of her right shoulder, left 
knee and left ankle to ascertain the nature 
and etiology of any disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, the appellant's medical history, 
and the statements and testimony made in 
conjunction with the claims, and offer 
comments and an opinion as to whether any 
currently diagnosed right shoulder, left 
knee or left ankle disorders are in any way 
causally or etiologically related to 
service or any incidents therein.  In doing 
so, the examiner should consider the 
appellant's reports of continuity of 
symptoms since service.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the Veteran and 
his representative should be furnished a Supplemental Statement 
of the Case, and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


